Final order, entered on April 22, 1960, reducing assessments for the tax years 1957-1958, 1958-1959, 1959-1960, unanimously reversed, on the law and on the facts, and assessments for said years in the amounts of $8,000,000, $32,000,000 and $32,500,000, respectively, reinstated, with $20 costs and disbursements to respondent-respondent-appellant. There is ample evidence in the record to show that land values were higher than in the period previously reviewed in Matter of 666 Fifth Corp. v. Tax Comm. of City of New York (5 A D 2d 988, affd. 5 N Y 2d 1013). Further, the trial court found the value of the building to be in excess of the building assessment, but held “the building assessment will not be disturbed.” We find the record sustains the total assessments which is the subject of our review. (Real Property Tax Law, § 502, subd. 3 [formerly Tax Law, § 21, subd. 3]; Matter of City of New York [Brooklyn-Battery Tunnel Plaza], 300 N. Y. 331.) Concur—Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.